t c memo united_states tax_court henry m jagos and kathy a jagos petitioners v commissioner of internal revenue respondent docket no filed date henry m jagos and kathy a jagos pro sese alicia a mazurek and robert d heitmeyer for respondent memorandum findings_of_fact and opinion buch judge this case comes before the tax_court as a result of a petition filed by henry m jagos and kathy a jagos the jagoses are married and filed their tax_return jointly in they received dollar_figure in income they do not dispute receiving the income but instead they make various frivolous arguments as to why it is not taxable we find for the commissioner findings_of_fact in the jagoses either directly or through a wholly owned passthrough_entity received income from the following sources and in the following amounts source asset acceptance llc zerobase energy llc michigan switchgear services inc weltman weinberg reis co lpa fidelity investments total amount dollar_figure big_number big_number big_number big_number the jagoses filed a form_1040 u s individual_income_tax_return for on that return they reported zero taxable_income and claimed a refund of dollar_figure the amount withheld by fidelity investments from payments it made to them along with their form_1040 for the jagoses also submitted several other documents three forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc and two documents each labeled corrected form 1099-misc each of these documents reported zero taxable_income in addition to the form_1040 the three forms and the corrected forms 1099-misc the jagoses submitted a letter describing the documents and explaining the position they took on their return in the letter they state that they included the additional forms due to the fact that the ‘payer’s’ sic provided the 1099’s which erroneously alleged payments of internal_revenue_code irc sec_3121 sec_3401 wages the letter goes on to state that the income they received is not taxable because they are private-sector citizens non-federal employee employed by a private-sector company non-federal entity as defined in c d the commissioner froze the jagoses’ tax_refund and selected their income_tax return for audit the commissioner issued a notice_of_deficiency on date and adjusted the jagoses’ taxable_income by dollar_figure he found 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated that the jagoses had dollar_figure in taxable_income from asset acceptance llc dollar_figure in taxable_income from zerobase energy llc dollar_figure in taxable_income from michigan switchgear services inc dollar_figure in taxable_income from weltman weinberg reis co lpa and dollar_figure in taxable_income from fidelity investments the commissioner found that the jagoses were entitled to a dollar_figure self-employment_tax adjustment and determined a deficiency of dollar_figure the commissioner applied against the deficiency the frozen refund attributable to the amount withheld by fidelity investments and determined an accuracy-related_penalty of dollar_figure under sec_6662 and d on the remaining underpayment leaving a total amount due of dollar_figure plus interest the commissioner also assessed a frivolous tax_return submission penalty under sec_6702 the jagoses filed a petition for redetermination to this court on date at the time they filed the petition they resided in michigan in their petition they argue that none of the income they received was taxable and that the notice_of_deficiency is invalid because the commissioner had no firsthand knowledge of the income giving rise to the deficiency the jagoses also argue that the commissioner failed to prepare a substitute for return violating sec_6020 and that they are not liable for the penalty under sec_6702 at trial the jagoses reiterated the arguments in their petition they requested an opportunity to submit written briefs following the trial which the court allowed the court also directed them to two cases 136_tc_498 and waltner v commissioner tcmemo_2014_35 aff’d 659_fedappx_440 9th cir and encouraged them to abandon arguments that had been repeatedly rejected by this court and others the jagoses agreed to review both cases and assured the court that the brief would be no more than pages the brief they submitted to the court was over pages and they failed to abandon the well-worn tax-protester arguments that this court has rejected time and again opinion the issues before the court are whether the income the jagoses received is taxable and whether the jagoses are liable for the accuracy-related_penalty under sec_6662 the jagoses bear the burden_of_proof and must produce credible_evidence that they are not liable for the tax_deficiency determined by the commissioner the jagoses conceded that they received the income and failed to offer any credible_evidence or meritorious legal arguments that it is not taxable 2see rule a accordingly we sustain the determined deficiency and accuracy-related_penalty most of the arguments that the jagoses presented in their petition at trial and in their briefs are familiar tax-protester arguments that we have rejected repeatedly the other arguments that they have raised are either irrelevant or involve issues outside the tax court’s jurisdiction i receipt of taxable_income under sec_61 sec_61 provides that gross_income means all income from whatever source derived that includes the payments that the jagoses received in the jagoses have not advanced any credible arguments or offered any credible_evidence showing that the payments they received were not taxable_income as a general matter we do not refute frivolous arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit the jagoses offered only tax_protester or tax defier arguments consequently we choose not to address them here ii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment_of_tax that is due to any substantial_understatement of 3737_f2d_1417 5th cir 4see 136_tc_498 income_tax this penalty does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith the commissioner bears the burden of production for this penalty before the burden shifts to taxpayers to prove that the penalty should not apply when an understatement of income_tax is substantial as defined in sec_6662 we routinely hold that the commissioner has met his burden as to the substantial_understatement_penalty an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure the jagoses’ understatement_of_tax is dollar_figure clearly meeting the statutory threshold the jagoses have not offered any evidence indicating reasonable_cause or showing that they acted in good_faith consequently they are liable for the accuracy-related_penalty sec_6664 sec_7491 116_tc_438 7see eg mudrich v commissioner tcmemo_2017_101 at johnson v commissioner tcmemo_2014_67 at sec_6662 iii frivolous tax_return submission penalty under sec_6702 the jagoses seek to challenge the frivolous tax_return submission penalty that the commissioner assessed against them under sec_6702 the commissioner can impose a dollar_figure penalty for a frivolous_return this civil penalty is immediately assessable and deficiency procedures do not apply to its assessment or collection as a result this civil penalty is outside the jurisdiction of the tax_court and is not properly before us in this case iv sec_6020 substitute for return the jagoses also argue that the commissioner is required to prepare a substitute for return under sec_6020 sec_6020 gives the commissioner the authority to prepare a return for a taxpayer when that taxpayer fails to file a return the jagoses filed a return for consequently the commissioner was not required to prepare a substitute for return under sec_6020 v sanctions under sec_6673 under sec_6673 the court is permitted to impose a penalty of up to dollar_figure if a taxpayer takes a frivolous or groundless position or maintains a proceeding primarily for delay a position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in sec_6703 the law frivolous claims waste judicial resources divert resources away from serious claims and delay the collection of taxdollar_figure at trial the court encouraged the jagoses to abandon their frivolous arguments and cited specific authorities for them to consider the arguments raised in their 70-page brief were a rehash of the very same arguments that were dispatched in those cases and the jagoses have raised frivolous arguments at every stage of this process from their income_tax return to their closing brief for disregarding the cases cited to them and wasting the court’s resources with their frivolous arguments we impose a sanction under sec_6673 of dollar_figure vi conclusion the jagoses received dollar_figure of taxable_income in they have not offered any credible_evidence or meritorious legal arguments that the income they received is not taxable the jagoses are also liable for an accuracy-related_penalty under sec_6662 they have not offered any defense to the penalty although the jagoses were encouraged to abandon their frivolous arguments and directed to 10119_tc_285 quoting 791_f2d_68 7th cir 11wnuck v commissioner t c pincite cases that clearly refute the arguments they made they continued to pursue them consequently the court is imposing a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent
